Citation Nr: 0907392	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  06-23 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to a disability rating greater than 
30 percent for migraine headaches.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 1980 to February 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, which assigned a higher 30 percent 
rating for migraine headaches and denied the Veteran's claims 
of service connection for bipolar disorder and entitlement to 
a TDIU.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's current bipolar disorder is not related to 
active service.

3.  The Veteran's service-connected migraine headaches are 
manifested by, at worst, characteristic prostrating attacks 
occurring on an average once a month over the last several 
months.

4.  Service connection is in effect for migraine headaches, 
evaluated as 30 percent disabling.

5.  The Veteran's service-connected migraine headaches alone 
do not preclude him from securing and maintaining gainful 
employment.


CONCLUSIONS OF LAW

1.  Bipolar disorder was not incurred in active service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

2.  The criteria for a disability rating greater than 
30 percent for migraine headaches have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic 
Code (DC) 8100 (2008).

3.  The schedular criteria for the assignment of a TDIU have 
not been met, nor have the criteria for a referral for 
consideration of a TDIU on an extraschedular basis.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a November 2004 letter, VA notified the Veteran of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These 
letters informed the Veteran to submit medical evidence 
relating his bipolar disorder to active service, showing that 
his service-connected migraine headaches had worsened, and/or 
showing that he was totally disabled as a result of his 
service-connected disabilities, and noted other types of 
evidence the Veteran could submit in support of his claims.  
The Veteran also was informed of when and where to send the 
evidence.  After consideration of the contents of this 
letter, the Board finds that VA has satisfied substantially 
the requirement that the Veteran be advised to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the Veteran's increased rating claim for 
migraine headaches, the Board notes that, for an increased 
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Here, the 
RO provided the Veteran with Vazquez-Flores notice in August 
2008.

As will be explained below in greater detail, the evidence 
does not support granting service connection for bipolar 
disorder, assigning a disability rating greater than 
30 percent for migraine headaches, or granting entitlement to 
a TDIU.  Thus, any failure to notify and/or develop these 
claims under the VCAA cannot be considered prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The claimant also has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In response to all of this notice, the Veteran 
notified VA in April 2006 that he had no more information or 
evidence to submit in support of his claims.  Thus, the Board 
finds that VA met its duty to notify the appellant of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because all of the Veteran's claims are being denied in this 
decision, any question as to the appropriate disability 
rating or effective date is moot and there can be no failure 
to notify the Veteran.  See Dingess, 19 Vet. App. at 473.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d 
at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the Veteran's claims file; the Veteran does not contend 
otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Veteran has been provided VA examinations for his 
service-connected migraine headaches.  VA also has obtained 
medical opinions concerning the alleged impact of the 
Veteran's service-connected migraine headaches on his 
employability.  As will be explained below, there is no 
medical evidence, to include a nexus opinion, relating the 
Veteran's current bipolar disorder to active service.  Thus, 
the Board finds that additional medical opinions are 
unnecessary.  In summary, VA has done everything reasonably 
possible to notify and to assist the Veteran and no further 
action is necessary to meet the requirements of the VCAA.

The Veteran contends that he incurred his current bipolar 
disorder during active service.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be established for disease diagnosed 
after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Veteran's service treatment records show that, at his 
enlistment physical examination in October 1979, the Veteran 
denied any relevant medical history.  Clinical evaluation was 
within normal limits.  The Veteran was not treated for 
bipolar disorder during active service.  On periodic physical 
examination in May 1983, the Veteran denied any relevant 
medical history and his clinical evaluation was within normal 
limits.  The Veteran's medical history and clinical 
evaluation were unchanged at his separation physical 
examination in January 1984.

The post-service medical evidence shows that, since his 
service separation in February 1984, the Veteran has been 
hospitalized repeatedly at VA and private facilities for 
treatment of his current bipolar disorder and frequent self-
mutilation of his wrists.

Records from the Veteran's May 2003 hospitalization at a 
private hospital show that the Veteran was admitted with 
symptoms consistent with ongoing depression.  His diagnosis 
on admission was bipolar affective disorder (type 2), 
depressed phase, without psychosis.  The Veteran reported 
being diagnosed with rapid cycling bipolar affective 
disorder.  When he arrived at the emergency room, the Veteran 
complained that his mood swings were becoming overwhelming 
and he was unable to function at work.  He also complained of 
racing thoughts, no sleep, and decreased appetite.  He also 
was going through a divorce.  He denied any prior psychiatric 
admissions.  The impressions included rule out bipolar 
affective disorder (type 2), mixed phase, without psychosis.

Records from the Veteran's hospitalization in June and July 
2003 at a private hospital show that he arrived at the 
emergency room with a severely lacerated right wrist 
following a suicide attempt.  Following his discharge in May 
2003, the Veteran reported continuing to experience symptoms 
of bipolar disorder with rapid mood swings fluctuating 
between hypomania and profound depression.  His last manic 
episode had occurred 2 weeks earlier.  "At times, it was 
difficult to determine the patient's true feelings as he 
would deny suicidal ideations to one staff member and yet 
rank the symptoms fairly high to another staff member."  
After his medications were increased and his mood stabilized, 
the Veteran was discharged.

Records from another private hospital stay in July 2003 show 
that he had been admitted with suicidal ideation and wrist 
and antecubital lacerations following a suicide attempt.  He 
recently had been placed on administrative leave from his job 
as a police officer with the Seattle Police Department.  He 
was separated from his wife and had divorced her several 
months earlier.  Two days prior to admission, the Veteran had 
cut his left wrist and elbow and was admitted.  "On 
admission he seemed slightly more stable but has plastered 
the walls of his hospital room with drawings that depict him 
shooting himself in the head, slashing his wrists, and 
drinking poison."  He also reported visual hallucinations.  
The Veteran was not manic while hospitalized.  The discharge 
diagnoses included bipolar disorder, most recent episodes 
depressed, with psychotic features.

A March 2004 private hospital summary shows that he was 
hospitalized for psychiatric treatment after slashing his 
wrists.  While hospitalized, the Veteran "continues to 
struggle with his personal issues which involve loss of his 
job as well as paying child support which is creating a lot 
of financial problems for him."  He also was not sure why he 
had cut himself.  

A review of the Veteran's post-service medical records from 
Kadlec Medical Center in Richland, Washington, shows that, in 
May 2004, he complained of abrupt onset depression and 
anxiety.  He denied any suicidal thoughts or attempt.  
Physical examination showed that he was anxious and appeared 
depressed.  The Veteran was medicated and then was "much 
improved."  The impression was bipolar manic phase.

A review of the Veteran's post-service treatment records from 
Pietro M. Poletti, M.D., shows that, in April 2004, Dr. 
Poletti certified that he had been treating the Veteran since 
August 2003 for bipolar disorder, most recent episode 
depressed, with psychotic features.  Dr. Poletti stated that 
the Veteran had been hospitalized several times and also had 
cut his wrists.  

A review of the Veteran's VA outpatient treatment records 
shows that he received regular VA outpatient treatment in 
2004 and 2005 for bipolar disorder.  For example, in 
September 2004, the Veteran reported that he had been treated 
for bipolar disorder by Dr. Poletti and would continue to be 
treated by him for this problem.  Physical examination showed 
full orientation.  The assessment included bipolar disorder.

On November 9, 2004, the Veteran reported cutting his 
antecubital region 4 days earlier and being hospitalized for 
several days a private hospital.  "He says that he cut 
himself to punish himself, not to kill himself."  Mental 
status examination of the Veteran showed soft spoken speech, 
reality based content, less evident delusions and 
hallucinations, no suicidal or homicidal ideation, and 
continued reactive self punishing impulses.  The diagnosis 
was bipolar disorder with no clear psychosis present.

On November 23, 2004, the Veteran reported that he was 
stabilizing gradually and reported spending a lot of time 
sleeping.  He denied a return of self harm ideation or 
cutting behavior.  Mental status examination of the Veteran 
showed rapid eye blinking, some stuttering at times, a 
sporadic tremor, and no suicidal or homicidal ideation.  The 
impression was bipolar disorder, depressed, with no clear 
psychosis present, and gradually stabilizing.

In April 2005, the Veteran complained of excessive anxiety.  
He reported discontinuing all of his medications 2 weeks 
earlier "due to feeling like he did not need them."  A week 
later, his mood swings and self harm ideation returned 
"which resolved after four days back on the medications."  
Objective examination showed occasional smiling, no excessive 
eye blinking, and "somewhat more reactive than in past 
visits."  The assessment was bipolar disorder with a history 
of psychosis, recent self discontinuing of medications with 
relatively quick resumption, no stabilizing (again) on 
current medication regimen.

In May 2005, the Veteran reported cutting on his arm 3 weeks 
earlier and 2 days earlier.  He thought that he was cutting 
himself due to financial stressors.  He denied not taking his 
medication and reported feeling that they were not working 
enough.  Objective examination showed minimal reactivity and 
self harm ideation.  The assessment was bipolar disorder with 
a history of psychosis, recent self harm cutting on arm, and 
continuing stressors.

The Veteran was hospitalized at a VA Medical Center in 
October 2005 following a manic episode and not sleeping.  
During his hospital stay, he was never suicidal or homicidal.  
After he was denied additional medication, he signed himself 
out of the hospital against medical advice.  At discharge, he 
was not suicidal or homicidal.  The discharge diagnoses 
included bipolar disorder. 

A review of the Veteran's Social Security Administration 
(SSA) records shows that, on psychological evaluation by Lynn 
M. Orr, Ph.D., in December 2005, the Veteran complained that 
he was unable to work due to his bipolar disorder.  He 
reported suffering from depression since 1996 and 
experiencing 40 to 50 manic episodes.  He had retired from 
the Seattle Police Department in May 2005 on medical 
disability.  He lived with his ex-brother-in-law and was able 
to care for himself without assistance.  He reported "almost 
no activity outside of the home that involves other people."  
Dr. Orr stated that the Veteran "is very vulnerable, to the 
point of being suicidal much of the time, and having 
difficulty merely surviving."  Mental status examination of 
the Veteran showed undisturbed speech, linear and goal-
directed thought process with some evident interference from 
hypersensitivity or paranoid ideation, full orientation.  The 
assessment included severe bipolar disorder, most recent 
episode depressed, with psychotic features.  In December 
2005, SSA found the Veteran to be disabled due to organic 
mental disorders.

In statements on his February 2006 notice of disagreement, 
the Veteran contended that, during active service, "he had 
serious headaches and saw things that were not there.  These 
hallucinations clearly show a serious mental disorder."  The 
Veteran also contended that his hallucinations had been 
misdiagnosed during active service.

The Veteran came to Kadlec Medical Center in June 2006 
complaining of depression, anxiety, hallucinations, and 
sleeping difficulties.  His history included bipolar disorder 
with psychotic features.  Physical examination showed that he 
appeared anxious, full orientation, and was in moderate 
distress with altered thought processes.  The Veteran 
reported that he recently stopped taking his medications for 
bipolar disorder.  The impressions included exacerbation of 
bipolar disorder and acute psychosis with hallucinations.

On VA outpatient treatment in September 2007, the Veteran 
complained of hallucinations, which had resolved since his 
most recent hospital stay, and delusions.  He denied any 
suicidal or homicidal ideation.  It was noted that the 
Veteran had a pattern of discontinuing his medications.  The 
Veteran's mood was stable and he denied any thoughts of self-
harm or harm to others.

The Veteran was hospitalized for several days in December 
2007 at a VA Medical Center because he had discontinued his 
medication, became more depressed and "more sensitive about 
perceived family rejection," and financial stress from not 
having a job and being in debt.  He also was considering self 
mutilating and cutting himself on the wrists, although he was 
resisting these impulses.  The Veteran was placed back on his 
medications while hospitalized and "did very well on the 
combination of these medications."  He was never suicidal or 
homicidal while in the hospital.  The impressions included 
bipolar disorder, current mood depressed.  

On VA outpatient treatment in January 2008, the Veteran 
reported "he is much more engaged with his family of 
origin."  He denied any nightmares and reported that his 
depression was 1/10.  The VA examiner noted that the Veteran 
"is much calmer today at peace with himself."  Mental 
status examination of the Veteran showed full orientation, 
linear, logical, and reality-based thought processes, and no 
audio or visual hallucinations, delusions, or suicidal or 
homicidal ideation.  The assessment was that the Veteran was 
medication adherent, sleeping better, "and now sees his life 
as having more purpose."

In March 2008, the Veteran complained of frustration "with 
where he is in his life."  He denied any nightmares.  His 
anxiety was 8/10.  Mental status examination of the Veteran 
showed full orientation, linear, logical, and reality-based 
thoughts, regular speech in rate and flow, and no delusions 
or suicidal or homicidal ideation.  The VA examiner stated 
that the Veteran "is once again struggling with the feeling 
that his life is going nowhere and this is depressing for 
him."  The diagnoses included moderate bipolar disorder, 
most recent episode depressed.

In May 2008, the Veteran's complaints included a depressed 
mood.  He reported that, while on vacation several weeks 
earlier, "he was not consistent with medication and skipped 
them on numerous occasions."  He felt better since 
restarting his medications and taking them on a consistent 
basis.  He denied any suicidal or homicidal ideation or plan.  
Mental status examination of the Veteran showed he was not 
suicidal, homicidal, psychotic, or depressed, rate and flow 
of speech was within normal limits, linear, logical, and 
reality-based thoughts, no audio or visual hallucinations or 
delusions, and full orientation.  

In August 2008, the Veteran complained that he was not doing 
well because his legs "are very enlarged with edema" and an 
inability to go to the bathroom.  He also reported horrible 
nightmares.  His depression was 4/10.  His anxiety was 10/10.  
His anger was 8/10 and directed at VA.  Mental status 
examination of the Veteran showed full orientation, linear, 
logical, reality-based thoughts, regular rate and flow of 
speech, no audio or visual hallucinations or delusions, and 
no suicidal or homicidal ideation.  The VA examiner stated 
that the Veteran's mood was stable "in light of the anxiety 
of not knowing what is going on with his swelling in his 
legs."  The diagnoses included moderate bipolar disorder, 
most recent episode depressed.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for bipolar 
disorder.  Initially, the Board notes that the Veteran's 
service treatment records show that he was not diagnosed as 
having bipolar disorder at any time during active service.  
He also denied any relevant medical history on several 
physical examinations conducted during active service.  It 
appears that the Veteran first was diagnosed with bipolar 
disorder in May 2003, or more than 19 years after his service 
separation in February 1984, when he began a series of VA and 
private hospitalizations to treat this condition.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
Veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The post-service medical evidence shows that the Veteran 
continues to be admitted to VA and private facilities for 
treatment of his current bipolar disorder.  It appears that 
he cycles on and off of his medications and engages in self-
harm behaviors prior to being admitted to the hospital and 
stabilized back on medication to treat his bipolar disorder.  
None of the Veteran's post-service VA and private treating 
physicians have related his current bipolar disorder to 
active service, however.  In summary, absent medical 
evidence, to include a nexus opinion, relating the Veteran's 
current bipolar disorder to active service, the Board finds 
that service connection for bipolar disorder is not 
warranted.

Additional evidence in support of the Veteran's service 
connection claim for bipolar disorder is his own lay 
assertions.  As a lay person, however, the Veteran is not 
competent to opine on medical matters such as the etiology of 
medical disorders.  The record does not show, nor does the 
Veteran contend, that he has specialized education, training, 
or experience that would qualify him to provide an opinion on 
this matter.  Accordingly, the Veteran's lay statements are 
entitled to no probative value.  Bostain v. West, 11 Vet. 
App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  

The Veteran also contends that his service-connected migraine 
headaches are more disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities and the criteria that must 
be met for specific ratings.  The regulations require that, 
in evaluating a given disability, the disability be viewed in 
relation to its whole recorded history.  38 C.F.R. § 4.2; see 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's service-connected migraine headaches currently 
are evaluated as 30 percent disabling under 38 C.F.R. 
§ 4.124a, DC 8100.  See 38 C.F.R. § 4.124a, DC 8100 (2008).  
A 30 percent rating is assigned under DC 8100 for migraine 
headaches with characteristic prostrating attacks occurring 
on an average once a month over the last several months.  A 
maximum 50 percent rating is assigned for migraine headaches 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  Id.

The recent medical evidence shows that the Veteran reported 
to Kadlec Medical Center in December 2003 complaining of 
migraine headaches and nausea.  His pain was 7/10.  He denied 
any vomiting, weakness, numbness, fever, or sinus pain.  His 
history included headaches.  The impression was migraine 
headache.

While hospitalized in March 2004, the Veteran complained of 
migraine headache.  He reported being diagnosed as having 
migraines in 1980 and that no oral medications had been 
successful in treating this problem.  He had experienced a 
migraine all day.  Objective examination showed he was 
somewhat light sensitive and unable to maintain good eye 
contact, pupils equal, round, and reactive to light and 
accommodation, clear sclerae without exudate, and complaints 
of severe pain above the left eye and to the top of the head.  
The assessment included migraine.

On private outpatient treatment in December 2004, the Veteran 
complained of a migraine which had begun 2 hours earlier and 
was located behind and above his left eye and resulted in 
sensitivity to light and sounds.  He also complained of 
visual disturbance and photophobia.  His migraine was similar 
to previous headaches and was throbbing.  His history 
included migraines.  Physical examination showed he was in no 
acute distress and full orientation.  The diagnosis was 
migraine.

On VA examination in December 2004, the Veteran complained of 
migraines since 1980.  He reported experiencing reoccurring 
headaches with severe pain, flashing lights, sensitivity to 
light, smells, and sound, and an inability to do anything but 
stay in bed.  He averaged one headache every 2 weeks lasting 
4 hours at a time.  Physical examination showed no acute 
distress, normal cranial nerves, and  coordination within 
normal limits.  The VA examiner concluded that the Veteran's 
examination was within normal limits and that migraine 
headaches "are difficult to measure when the headache is not 
present."  The diagnosis was migraine.

The Veteran reported to Kadlec Medical Center in January 2005 
complaining of a migraine headache which had begun that day.  
He described his migraine as similar to previous headaches 
with pain and well localized to the right hemicranial, right 
parietal, and right temporal regions and the right eye.  His 
migraine was worsened by bright light.  His history included 
occasional migraine.  Physical examination showed pupils 
equal, round, and reactive to light and accommodation, normal 
eyes, full orientation, normal cranial nerves, and no motor 
or sensory deficits.  The impressions included migraine 
headache with aura.

On VA outpatient treatment in April 2005, the Veteran 
complained of left-sided headaches since earlier that evening 
accompanied by throbbing pain and associated with 
photophobia.  His history included migraine headaches.  
Objective examination showed he was in mild distress, 
communicating well, unremarkable eyes, and no gross or focal 
neurological deficits.  The assessment was migraine 
headaches.

In June 2005, the Veteran reported that he had an attack of 
migraines every 6 weeks and that medication used to treat his 
bipolar disorder helped to reduce his migraine attacks and 
severity.  He also reported that specific medication for 
migraines had not helped him in the past.  Objective 
examination showed that he looked comfortable.  The 
assessment included migraines apparently stable with 
infrequent attacks.

The Veteran reported to Kadlec Medical Center in October 2005 
complaining of a migraine headache which was throbbing and 
had its onset during sleep.  It was similar to previous 
headaches and was "a global headache."  It worsened with 
bright light or when moving his head.  He denied any 
preceding symptoms, blurred vision, associated nausea, or 
vomiting.  Physical examination showed pupils equal, round, 
and reactive to light and accommodation, normal eyes, full 
orientation, no decreased alertness, normal verbal response, 
no aphasia, and no motor deficit.  The impression was 
migraine headache.

While hospitalized at a VA Medical Center in October 2005, 
the Veteran complained of severe migraine headaches, blurred 
vision, and decreased hearing which started 31/2 hours earlier 
and 2 hours behind his head pain began.  His pain started on 
the left temple and went to the right eye.  It was 10/10 on a 
pain scale.  He denied any nausea or vomiting.  His history 
included migraines since 1980.  Physical examination showed 
that he looked anxious and was a little tremulous at times 
and an atraumatic head.  The impressions included migraine 
headaches.

The Veteran reported to Kadlec Medical Center in February 
2006 complaining of a headache which began that day and came 
on during light activity.  It was similar to previous 
headaches and located in the left hemicranial region.  It 
worsened in bright light, noise and general movement.  There 
also was moderate photophobia but no vomiting.  Physical 
examination showed he was in moderate distress, moderate 
photophobia, pupils equal, round, and reactive to light and 
accommodation, normal cranial nerves, no cerebellar findings, 
normal speech, and no motor or sensory deficits.  The 
impressions included headache.

On VA outpatient treatment in September 2006, the Veteran 
complained of "his usual" migraine headache which had begun 
3 hours earlier.  It was located behind his left eye and 
radiated to the top of his head.  It was aggravated by light, 
noise, and smells.  His last migraine had occurred 5-6 months 
earlier.  Objective examination showed pupils equal, round, 
and reactive to light and accommodation, extraocular 
movements intact, pink conjunctivae, moist sclerae, and 
grossly intact cranial nerves.  The assessment was migraine 
headaches.  The Veteran agreed to an injection of Demerol and 
to wait until the effect of Demerol had passed in 4 hours.

On VA examination in February 2008, the Veteran complained of 
migraine headaches lasting between 4-6 hours and requiring 
8 hours to 1 day to recover.  When his headaches occurred, he 
had to stay in bed and was unable to do anything.  He 
experienced headaches on average 4 times a week lasting from 
4-6 hours.  Physical examination showed that he looked tired 
with signs of malaise present, evidence of a hand tremor in 
both hands, normal cranial nerves and coordination.  The 
diagnoses included migraine headaches which were unchanged.

The Board finds that the preponderance of the evidence is 
against assigning a disability rating greater than 30 percent 
for migraine headaches.  The recent medical evidence shows 
that, at worst, the Veteran's service-connected migraine 
headaches are manifested by characteristic prostrating 
attacks occurring on an average once a month over the past 
several months.  For example, on VA examination in December 
2004, the Veteran reported experiencing reoccurring headaches 
with severe pain, flashing lights, sensitivity to light, 
smells, and sound, and an inability to do anything but stay 
in bed.  He averaged one headache every 2 weeks lasting 
4 hours at a time.  The Veteran's December 2004 VA 
examination results appear to be the basis for the 30 percent 
rating currently assigned for migraine headaches.  See 38 
C.F.R. § 4.124a, DC 8100 (2008).  The Veteran experienced a 
migraine again in January and in April 2005.  On VA 
outpatient treatment in June 2005, the Veteran reported that 
he had an attack of migraines every 6 weeks and the 
assessment included apparently stable migraines with 
infrequent attacks.  He experienced a migraine again in 
October 2005 and in February 2006.  On VA outpatient 
treatment in September 2006, the Veteran reported that his 
last migraine had occurred 5-6 months earlier.  Finally, on 
VA examination in February 2008, although the Veteran 
complained of migraine headaches lasting between 4-6 hours 
and requiring 8 hours to 1 day to recover and reported that 
he experienced headaches on average 4 times a week lasting 
from 4-6 hours, the VA examiner determined that his migraines 
were unchanged.  Absent evidence of very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadapatability (i.e., a 50 percent rating), the 
Board finds that a disability rating greater than 30 percent 
for migraine headaches is not warranted.  Id.  

Finally, the Veteran contends that he is entitled to TDIU, 
including on an extraschedular basis, because his service-
connected disabilities preclude him from securing or 
maintaining gainful employment.

The Veteran's service-connected migraine headaches are 
evaluated currently as 30 percent disabling under 38 C.F.R. 
§ 4.124a, DC 8100, effective October 8, 2004.  The Veteran's 
current combined disability rating for compensation is 
30 percent, effective October 8, 2004.  See 38 C.F.R. § 4.25 
(2008).

The schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.

A Veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16.  A total disability rating may be assigned where the 
schedular rating is less than total when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may 
be given to a Veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his age or the impairment caused by any non-service-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  
Where a Veteran is unemployable by reason of his or her 
service-connected disabilities, but they fail to meet the 
percentage standards set forth in § 4.16(a), TDIU claims 
should be submitted to the Director, C&P Service, for 
extraschedular consideration.  38 C.F.R. § 4.16(b).  The 
Board is precluded from assigning a TDIU rating on an 
extraschedular basis in the first instance.  Instead, the 
Board must refer any claim that meets the criteria for 
referral for consideration of entitlement to TDIU on an 
extraschedular basis to the Director, C&P Service.

The term "unemployability," as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue 
is whether the Veteran's service-connected disability or 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for 
TDIU, the Board may not reject the claim without producing 
evidence, as distinguished from mere conjecture, that the 
Veteran's service-connected disability or disabilities do not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994).

In determining whether the Veteran is entitled to a TDIU, 
either his non-service-connected disabilities or his age may 
be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
The Court has held that the central inquiry in determining 
whether a Veteran is entitled to a total rating based on 
individual unemployability is whether service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  
The test of individual unemployability is whether the 
Veteran, as a result of his service-connected disabilities 
alone, is unable to secure or follow any form of 
substantially gainful occupation which is consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
determined that the threshold factor for extraschedular 
consideration is a finding by the RO or the Board that the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA 
Adjudication Procedure Manual pt. III, subpart iv, ch. 6, 
sec. B(5)(c).  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996).  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, 
however, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  38 
C.F.R. § 3.321(b)(1).  If so, then the case must be referred 
to the Under Secretary for Benefits or the Director, C&P 
Service, for completion of the third step-a determination of 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.

The medical evidence shows that, while hospitalized for 
treatment of his bipolar disorder in June and July 2003, it 
was noted that the Veteran 

has come to the realization that he will 
no longer be able to perform his duties 
as a Seattle police officer and realizes 
that his career is essentially over.  
This combined with ongoing financial 
problems led [the Veteran] to feel 
extremely hopeless and to feel as though 
he ruined his family's life.

On outpatient treatment with Dr. Poletti in October 2003, Dr. 
Poletti told the Veteran that he expected him to return to 
work in the not too distant future but the Veteran responded 
that there was "no way I can be a cop again."  Dr. Poletti 
noted that the Veteran was a Seattle police officer currently 
on medical leave.

Following VA outpatient treatment in April 2005, it was noted 
that the Veteran was returning to a lower stress job in 
August.

On psychological evaluation with Dr. Orr in December 2005, 
the Veteran reported that, after being on disability for 
2 years, this ended in May 2005.  "He has had half a dozen 
interviews for employment but believes he is not being hired 
because of 'the way I present myself.'"  He reported working 
for the Seattle Police Department from May 1987 to May 2005 
when he was "dismissed with medical disability.  He is very 
discouraged, being unable to return to the force or work in 
similar kinds of contexts."  Dr. Orr stated that, "in his 
present mental state, [the Veteran] would have difficulty 
functioning in situations with increased stress."  

Following VA examination in February 2008, the VA examiner 
noted that, in addition to migraine headaches, the Veteran 
"has a well documented history of bipolar disorder" and was 
taking several medications to treat this disability.  The VA 
examiner also noted that the medications controlled his 
bipolar disorder symptoms "but the side effects make it 
impossible for him to find employment in his occupation as a 
police officer or guard."

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to a TDIU on an 
extraschedular basis.  As noted above, the Veteran does not 
meet the schedular criteria for a TDIU.  See 38 C.F.R. 
§ 4.16(a).  Despite the Veteran's assertions to the contrary, 
there is no objective evidence that his service-connected 
disabilities alone preclude him from securing or maintaining 
substantially gainful employment.  It appears that, in 
February 2008, the VA examiner determined that side effects 
from medication prescribed to treat his bipolar disorder made 
it "impossible" for him to obtain employment in his 
profession as a police officer.  Service connection, however, 
is not in effect for bipolar disorder.  It also is not clear 
from the VA examiner's February 2008 whether the Veteran 
could be employed outside of his profession as a police 
officer; in fact, the Veteran's VA outpatient treatment 
records refer to his intent to obtain another less stressful 
job.  The Veteran's service-connected disability evaluation 
of 30 percent is insufficient to grant TDIU on a schedular 
basis.  There also is no evidence that the symptomatology 
attributed to the Veteran's service-connected migraine 
headaches presents such an exceptional disability picture 
that the available schedular evaluations are inadequate.  See 
Thun, 22 Vet. App. at 111.  As discussed above, the 
30 percent rating assigned to the Veteran's service-connected 
migraine headaches appropriately compensates him for the 
level of disability he has experienced.  In summary, the 
Board finds no exceptional or unusual circumstances that 
would warrant referral for consideration of a TDIU rating on 
an extraschedular basis.  

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for bipolar disorder is 
denied.

Entitlement to a disability rating greater than 30 percent 
for migraine headaches is denied.

Entitlement to a TDIU on an extraschedular basis is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


